NFJ Dividend, Interest & Premium Strategy FundAnnual Shareholder January 31, 2011 Meeting Results The Funds held its annual meeting of shareholders on July 21, 2010. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Paul Belica – Class I to serve until 2012 Re-election of Hans W. Kertess – Class I to serve until 2012 Re-election of William B. Ogden, IV – Class I to serve until 2012 Re-election of R. Peter Sullivan III – Class II to serve until 2013 Election of Alan Rappaport – Class III to serve until 2011 Election of James A. Jacobson – Class II to serve until 2013 Mr. John C. Maney†, continued to serve as a Trustee. †Interested Trustee
